AP-77,045
         FILED IN
                                                                             COURT OF CRIMINAL APPEALS
COURT OF CRIMINAL APPEALS
                                                                                             AUSTIN, TEXAS
                                                                           Transmitted 3/19/2015 9:07:27 AM
       March 19,2015
                                                                            Accepted 3/19/2015 10:09:20 AM
                                                                                              ABEL ACOSTA
   ABELACOSTA, CLERK                      NO. AP-77,045                                             CLERK


                            IN THE COURT OF CRIMINAL APPEALS


                                  FOR THE STATE OF TEXAS

                                              *   *    *




                                     HARLEM HAROLD LEWIS III,

                                           Appellant

                                                  v.




                                     THE STATE OF TEXAS,

                                           Appellee


                                              *   *    *




            APPELLANT'S SECOND AND FINAL MOTION FOR EXTENSION
                 OF TIME WITHIN WHICH TO FILE APPELLANT'S BRIEF


                                       *Death Penalty Case*


                            On Appeal in Cause No. 1428102 from the
                            351st District Court of Harris County, Texas



           TO THE HONORABLE JUDGES OF THE COURT OF CRIMINAL
           APPEALS:


                   HARLEM HAROLD LEWIS III, Appellant in the above cause,

           respectfully requests that the Court grant this Motion for Extension of Time
Within Which to File Appellant's Brief.          In support of this motion,

Appellant respectfully shows the Court the following:




      This Appeal is based upon Appellant's conviction of Capital Murder

and sentence of death in Harris County in State of Texas v. Harlem Harold

Lewis III in Cause No. 1428102. This is Appellant's second request for an

extension of time.


                                      II.


      Appellant's brief is currently due on March 23, 2015.          Counsel

respectfully requests an extension of time until Monday, June 8, 2015.

                                      III.



      The Reporter's Record was filed with this Court on November 21,

2014. Appellant initially requested an extension of time to submit the brief

until Monday, June 15, 2015.       This Court granted an extension of time

requiring that the brief be submitted before March 23, 2015.


                                      IV.



      Appellant requests that the Court allow the brief to be filed by June 8,

2015, less than 80 days after the current due date.
                                     V.



      Counsel has been preparing for a retrospective competency trial in a

death penalty case remanded by this Court in Cause No. AP-76,580 Albert

James Turner v. State of Texas. As part of that proceeding, Counsel filed a

Petition for Writ of Mandamus and Prohibition with this Court, In re Albert

James Turner Cause No. WR-80,559-02. Most recently, the State filed a

Petition for Writ of Mandamus and Prohibition with this Court, In re Albert

James Turner Cause No. WR-82,875-01, prompting this Court to order

Counsel to submit briefing no later than April 3, 2015.

                                     VI.


      Additionally, Counsel is working on U.S. v. James Ham, Cause No.

4:2013cr-00363, a federal Death Penalty case in the Southern District of

Texas set for trial this fall. Counsel also has supplemental briefing due to

the 4th Court of Appeals in Kimberly Saenz v. State of Texas Cause No. 04-

12-00238-CR by April 8, 2015, a non-death capital that this Court

remanded.


                                    VII.



      Counsel has reviewed the Clerk's and Reporter's Records, examined

the presently available audio visual exhibits and requested the remaining
ones, identified more than a dozen potential errors, and is continuing to

research each issue to identify the strongest points to present to the Court.

This motion is not made for the purpose of delay, but only so that Appellant

may receive the effective assistance of counsel to which he is entitled by

means of a thorough and professional presentation of his points of error to

this Court.


      WHEREFORE, PREMISES CONSIDERED, Appellant prays that this

Honorable Court will grant this requested extension of time to file the

Appellant's Brief in the above cause and extend the time for filing until June

8,2015.

                                             Respectfully submitted,

                                              Isi Robert A. Morrow
                                             ROBERT A. MORROW
                                             State Bar No. 14542600
                                             24 Waterway Ave., Suite 660
                                             The Woodlands, Texas 77380
                                             Telephone: (281) 379-6901
                                             ramorrow 15@gmail.com

                                              Isi Amy Martin
                                             AMY MARTIN
                                             State Bar No. 24041402
                                             202 Travis Street, Suite 300
                                             Houston, Texas 77002
                                             Telephone: (281) 809-0873
                                             amymartinlaw@gmail.com

                                        A TTORNEYS FOR APPELLANT
                                       APPOINTED ON APPEAL ONLY
                      CERTIFICATE OF SERVICE


      As required, and in accordance with, the Texas Rule of Appellate
Procedure, I certify that I have served this document on the following parties
on March 19, 2015:



      Harris County District Attorney's Office
      Appellate Division
      1201 Franklin, Suite 600
      Houston, Texas 77002
      Ph. 713-755-5826
      Fax:713-755-5809




                                              Isi Robert A. Morrow
                                             ROBERT A. MORROW